This office action is in response to the claims filed on 10/30/2019. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 11 and 16 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 11, 16: “…delete linking data that associates a portion of compliance sensitive data portion stored in backup metadata of the backup with a portion of modified backup data of the backup to make the linking data unavailable; and remove the modified backup data using garbage collection..…”;

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
•    Rosenthhol et al. (U.S. Patent Application Publication No. US 2020/0233975), hereinafter “Rosenthol”.
Rosenthol teaches secure management of user information using tokenization and token states.
Although conceptually similar to the claimed invention of the instant application, Rosenthol does not teach deleting linking data that associates a portion of compliance sensitive data portion stored in backup metadata of the backup with a portion of modified backup data of the backup to make the linking data unavailable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Rosenthol teaches secure management of user information using tokenization and token states.

Basham teaches a method of automated regulation compliance for backup and restore in a storage environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114